 AMERICAN. LINEN SUPPLY CO., ET AL.639..also is-faulty.I did not take-any particular note of the position of the witnesses,especially since no objection was raised at the time.I am sure however,that I' wasable to and did observe the witnesses when necessary.,At all hearings I take notesas to my observations of the witnesses,as I did in this case.Since these notes weredestroyed upon completion of my IntermediateReport,Ihave no specific recol-lection of any individual witnesses with one exception.This exception,whom I `amsure all counsel will recall,had a pronounced southern accent and was somewhat ofa comedian.During his testimony I was required to interrupt several times with an"off the record"until the laughter subsided.This witness was one of those who satin front of the judge's bench. I have no recollection as to the number of feet hesat away from the bench,but I definitely recollect observing not only his face butmost of his body. I recall that he appeared nervous as a witness and was constantlyshifting his position in the witness chair.RECOMMENDATIONSThe GeneralCounsel urges in hisbrief thatthe remedial order in addition to thatpreviouslyrecommended in my Intermediate Report,should "includethe directivethat Respondent Employer cease maintaining and enforcingthe contractwith Re-spondent Unions.shouldprovide affirmatively thatthe Respondent Employerwithdrawand withhold recognition of Respondent Unionsuntil they `shall havedemonstrated[their] exclusive majority status pursuant to a Board conducted elec-tion' " In viewof the Board's order reversing the Trial Examiner,I agree with theGeneral Counsel insofar as the above directive appliesto theoperations of Re-spondentLykesBros. Inc. of Georgia,and so recommend.With thisexception, Ifind no reason for changing any of the findings of fact,conclusions of law, andrecommendations as set forth in my IntermediateReport dated November 25, 1958.American Linen Supply Co.,et al.andLaundry and Dry Clean-ers International Union,Local361.Case No. A0-12. August12, 1960ADVISORY OPINIONThiscase isbefore the Board upon a petition filed by Laundry andDry Cleaners International Union, Local 361 (herein called Local361), under the provisions of Section 102.98 of the Board's Rules andRegulations, for an advisory opinion.A. Succinctly stated, said petition alleges the following :1.Laundry and Dry Cleaners Section of Retail Clerks, Loca11116(herein called Local 1116), has filed seven petitions for representationand certification with the State of Minnesota, Division of Concilia-tion, and five similar petitions with the State of Wisconsin Employ-ment Relations Board, "involving the various employers named inparagraph II." Said paragraph II names 12 employers, 6 of whomare located in Duluth, Minnesota, 5 in Superior, Wisconsin, and 1 inCloquet, Minnesota, and also refers to General Drivers Union, Local288 (hereincalled Local288) asa party to the State proceedings.2.The general nature of the business involved in the State boardproceedings is the laundry and dry cleaning industry in Duluth,Minnesota,and Superior,Wisconsin.3.At the presenttime the variouslaundry and dry cleaner em-ployers located in Duluth and Superior have a collective-bargaining128 NLRB No. 85. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement with Local 361.Parties to this agreement are the 12employers described above,5 additional employers in Duluth,2 addi-tional in Superior, and 1 additional in Cloquet.4. In the past, these employers have bargained together as multi-employer units.One multiemployer unit included the Duluth em-ployers and another unit was limited to the Superior employers.Butthe collective-bargaining contract between Local 361 and the two em-ployer groups"has been identical[except for one minor difference]for some years past," one contract having been signed by all the Du-luth employers and another by all the Superior employers.TheCloquet employers have been a part of the Duluth group and signedthe same agreement as the Duluth employers. Two Duluth employers,however, sign a slightly different contract with Local 361, althoughone of these employers also signs the contract of the overall unit.These two overall units have "acted together without individual action[except as noted above as to two Duluth employers] for many years."5.In the current negotiations between Local 361 on the one handand the Duluth and Superior employers on the other hand, one C. H.Bruns is now representing all of the employers,including those inCloquet,it being their announced intention to bargain as one group,and they have agreed to be one unit.6.Although there are about 350 to 370 employees in the Duluthand Superior units, of whom close to 300 are in the Duluth and Cloquetunit, the number of employees sought to be represented by Local 1116inMinnesota is approximately 88. In addition,the petitions filedinMinnesota and Wisconsin only cover part of the employees andemployers in each instance, so that "there is an apparent attempt tochisel from the overall unit or units individual employers who are apart of larger multiemployer units."7.The employers in the Superior unit do "well over half a milliongross business . . . per year in the retail end." They also have "directand indirect" interstate purchases of supplies and othernecessariesin an undisclosed amount.Hawkins Co. and Holzberg Co., two ofthe Superior employers "do a substantial amount of work, exceeding$50,000, for the various boats which travel and transport on the GreatLakes," and they also do "substantialcommercialwork throughout thearea. . . [and] in Duluth."8.The employers in the Duluth and Cloquet unit engage in retailoperations the revenues from which far exceed $500,000, and theymake out-of-State purchases of supplies and necessaries in largerquantities than the Superior unit employers.Peerless Yale, one ofthe Duluth employers, receives well over $50,000 in wholesale or com-mercial accounts.The Board has asserted jurisdiction over AmericanLinen Company,another Duluth employer, because it is a national AMERICAN LINEN SUPPLY Co., ET AL.641organization; this employer also engages in a great dealof commercialwork.Three Duluth employers (Peerless Yale, American Linen Co.,and Duluth Laundry Co.) together receive over $500,000 for theirretail operations,and their wholesale operations far exceed the juris-dictional requirements of the National Labor Relations Board.9.Local 1116 has attempted to circumvent the jurisdiction of theNational Labor Relations Board by seeking to represent only partof the unit and by including employers who, being clearly in inter-state commerce, are within the jurisdiction of the Board; and this at atime when "the contract has been open for negotiations and the 60-day period for negotiations is in effect . . . . For this reason [Local361] asksan advisory opinion so that Local 1116 will not be ableto break up the bargaining unit at a time when the National LaborRelations Board will not take jurisdiction of a representation pro-ceeding, namely, the 60-day negotiation period."B. No response has been received from Local 1116 or Local 288.C.A response has been received from Charles H. Bruns, executivedirector, Employers Industrial Relations Council, collective-bargain-ing representative for the laundry, dry cleaning, and linen supplyindustry in Duluth, Cloquet, Minnesota, and Superior, Wisconsin,and vicinity.We construe this to be a joint response by the employ-ers inthe above-described Duluth and Superior units. Said pleadingavers that "we have examined the allegations . . . in the . . . peti-tion and believe that they are correct."It may be deduced from the above that Local 361 is principally seek-ing anadvisory opinion on the question of the composition of theappropriateunit, and only incidentally is praying for an opinion re-garding theBoard's jurisdiction over the employers involved.Underthe Board's Rulesand Regulations, Section 102.98, advisory opinionswill be rendered only on the question of whether the Board would as-sert jurisdiction on the basis of its current jurisdictional standards.But the Board "will not presume to render an opinion on the merits ofthe caseor on the question of whether the subject matter of the disputeisgovernedby the Labor Management Relations Act of 1947, asamended" (Statements of Procedure, Sec. 101.40).Hence, no opinionwill be renderedherein as to any question relating to the employerunit.,On the question of jurisdiction, "it has been the Board's establishedpolicy . . . to apply the concept that it is the impacton commerce ofthe totality of an employer's operations that should determine whetheror not the Board will assert jurisdiction."Appliance Supply Com-pany,127 NLRB 319, at 320. The Board permitsa group ofemploy-ers to jointogether for the purpose of conducting collective-bargain-ing negotiations.In such instances the employersconstitute a single 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer for jurisdictional purposes(Westside Market OwnersAsso-ciation, et al.,126 NLRB 167, Case No. AO-3) ; and the relevant cri-terion in determining the Board's jurisdiction is the combined opera-tions of all the employers in the multiemployer association.BellevilleEmploying Printers,122 NLRB 350, 352;Westside Market OwnersAssociation, supra.On the basis of the above, the Board is of the opinion that:1.The employers involved are members of two separate multi-employer associations, i.e., the Duluth group (including Cloquet) andthe Superior group.The Board expresses no opinion as to whetherthese two groups have become merged into one larger multiemployerassociation, or whether either or both of said employer associationshas survived or may survive in the face of the discrete representationpetitions of Local 1116 now pending before the Minnesota and Wis-consin State agencies.2.The Duluth and Superior units are each single employers. Theirmembers are all engaged in the operation of retail laundry and dry-cleaning establishments, and some of them additionally are engagedin sizable nonretail laundry and drycleaning operations. In dealingwith such combination enterprises the Board generally applies thenonretail standards, unless the nonretail aspect of the operations arede minimis.It does so without regard to whether the employer'soperations consist of a single establishment engaged in both retail andnonretail activity or of separate establishments, some of which areretail and some nonretail.The T. H. Rogers Lumber Company.,117NLRB 1732, 1733.3.The operations of some individual members of both the Duluthand Superior associations are in commerce or affect commerce withinthe meaning of Section 2(6) and (7) of the Act. Thus there is -ashowing of legal jurisdiction with respect to such employers and theassociations of which they are members.Accordingly, the parties are advised, pursuant to Section 102.103 ofthe Board's Rules and Regulations, as follows :With respect to labor disputes cognizable by the Board under Sec-tions 8, 9, and 10 of the Act :1.The Board would assert jurisdiction over those individual em-ployers engaged in nonretail operations who are in commerce, orwhose operations affect commerce, and whose annual inflow or outflow,direct or indirect, is $50,000 or more.2.The Board would assert jurisdiction over the Duluth multi-employer association or individual members thereof if the total inflowor outflow, direct or indirect, of all the members amounted to $50,000or more and legal jurisdiction existed over the association or one ormore members thereof. WASHINGTON ALUMINUM COMPANY, INC.6433.The Board would assert jurisdiction over the Superior multi-employer association or individual members thereof if the total inflowor outflow, direct or indirect, of all the members amounted to $50,000or more and legal jurisdiction existed over the association or one ormore members thereof.4.The Board expressly does not pass on the question of whetherthe multiemployer units have merged or the effect, if any, the petitionsof Local 1116 would have on the same.Washington Aluminum Company,Inc.andIndustrial Union ofMarine and Shipbuilding Workers of America,AFL-CIO.Case No. 5-CA-1696.August 16,1960DECISION AND ORDERUpon charges duly filed by Industrial Union of Marine and Ship-building Workers of America, AFL-CIO (herein called the Union),the General Counsel of the National Labor Relations Board, by theRegional Director for the Fifth Region, issued a complaint dated May5, 1960, against Washington Aluminum Company, Inc. (herein calledthe Respondent), alleging that the Respondent had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tions 8 (a) (1) and (5) and 2 (6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, complaint, and notice ofhearing before a Trial Examiner were duly served upon the Respond-ent and the Charging Party, herein called the Union.With respect to the unfair labor practices, the complaintalleges,in substance, that the Union was and is the exclusive representative ofall production and maintenance employees of the Respondent in anappropriate unit, and that on April 21, 1960, and at all times there-after,Respondent unlawfully refused to bargain collectively withthe Union.Respondent's answer,filed May 9, 1960, admits certain jurisdictionaland factual allegations of the complaint, but denies the commissionof unfair labor practices.On June 9, 1960, all parties to the proceeding entered into a stipu-lation of facts, and on the same date jointly agreed to transfer thisproceeding directly to the Board for finding of fact, conclusions oflaw, and decision and order.The stipulation states that the partieshave waived their rights to a hearing before a Trial Examiner, andto the issuance of an Intermediate Report.The stipulation providesin substance that the entire record in this case shall consist of theformal pleadings herein together with the entire record in Case No.5-RC-2682, the Board's Decision, Direction, and Order in the con-128 NLRB No. 79.